Citation Nr: 0403343	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  97-03 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs disability compensation 
benefits in the original calculated amount of $57,069.83, and 
the revised calculated amount of $35,762.17.  


REPRESENTATION

Appellant represented by:	Armando A. Cardona, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from December 1950 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The case returns to the Board following a remand to the RO in 
November 1999.  

The Board notes that the veteran testified at a Travel Board 
hearing in March 1999.  The undersigned was not the presiding 
Veterans Law Judge.  However, discussion at the pre-hearing 
conference and testimony from the hearing itself was limited 
to a claim not currently before the Board.  Therefore, the 
undersigned finds no basis to refer the case to the presiding 
Veterans Law Judge for consideration of this appeal.  See 
38 C.F.R. § 20.707 (2003) (the Member who conducts a hearing 
before the Board shall participate in making the final 
determination of the claim).  

The Board observes that various statements from the veteran 
suggest disagreement with the creation or the validity of the 
debt in question.  This disagreement is articulated only as a 
belief that he was unemployable from January 14, 1974 and 
that he therefore was in fact entitled to TDIU from that 
date.  In this regard, the Board notes that the veteran has 
appealed the reduction of the rating in the October 1983 
rating decision and sought restoration of the TDIU award from 
January 14, 1974.  However, the Board denied that appeal in a 
May 1987 decision.  Thus, the Board currently finds that, to 
the extent the veteran has challenged the creation and 
validity of the overpayment at issue here, the matter has 
been fully addressed.  See VAOPGCPREC 6-98; Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The Board may properly 
proceed to adjudicate the issue of entitlement to waiver of 
recovery of that debt.




FINDINGS OF FACT

1.  In a January 1976 rating decision, the RO granted service 
connection for depressive neurosis, assigning a schedular 
disability rating of 70 percent but awarding a 100 percent 
disability rating based on a finding of total disability 
based on individual unemployability (TDIU); the award was 
effective from January 14, 1974.  

2.  From the effective date of the award, the veteran 
continuously denied both self-employment and having been 
employed by others.  

3.  In an October 1983 rating decision, the RO terminated the 
TDIU award, effective from the date of the grant on January 
14, 1974, based on evidence showing that the veteran was and 
had been employable.

4.  VA's July 1984 notice to the veteran showed an 
overpayment of disability compensation in the amount of 
$59,069.83.  

5.  A paid-and-due audit conducted in September 2003, which 
accounted for subsequent changes to the veteran's disability 
compensation payments, showed an overpayment in the amount of 
$35,762.17.  

6.  Misrepresentation of material facts resulted in creation 
of the overpayment of disability compensation at issue.


CONCLUSION OF LAW

Waiver of recovery of overpayment of VA disability 
compensation benefits in the original calculated amount of 
$57,069.83, and the revised calculated amount of $35,762.17, 
is precluded.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), is not applicable to 
claims for waiver of recovery of overpayments.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Thus, any discussion 
as to VCAA compliance is not required.    

The Board is satisfied as to compliance with its instructions 
from the November 1999 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Factual Background

Pursuant to a December 1985 Board decision, the RO granted 
service connection for depressive neurosis in a January 1986 
rating decision.  It assigned a 70 percent schedular 
disability rating but paid the veteran at the 100 percent 
rate based on a finding of total disability based on 
individual unemployability (TDIU).  The award was effective 
from January 14, 1974.  The February 1976 award letter 
explained that the disability was rated as 70 percent 
disabling but that he would be paid based on a 100 percent 
rating because of his individual unemployability.  

In March 1974, the veteran provided a completed VA Form 21-
527, Income-Net Worth and Employment Statement.  He stated 
that he last worked in December 1970.  He had been in charge 
of his own welding shop.  He denied any current or expected 
wages.   The veteran completed a VA Form 21-4140, Employment 
Questionnaire, in January 1977, January 1978, December 1978, 
and January 1980.  On each form, he reported having no 
employment by others and no self-employment for the past 12 
months.    

In a December 1980 rating decision, the RO awarded a 100 
percent schedular disability rating for depressive reaction 
effective from September 9, 1980.  Thus, the TDIU award was 
in effect from January 14, 1974 through September 8, 1980.  
In the January 1981 award letter, the RO explained to the 
veteran that the change would not alter his present 
compensation because he had been receiving benefits at the 
100 percent rate due to entitlement to individual 
unemployability.  

In 1981, the RO received an inquiry from the Internal Revenue 
Service suggesting that the veteran was receiving wages 
earned from employment.  It undertook an investigation to 
confirm whether the veteran was in fact employed.  The 
Income-Net Worth and Employment Statement the veteran 
submitted in December 1981 indicated that he had self-
employment as a mechanical engineer until 1975.  He denied 
receipt of income in 1980, 1981, and 1982.  He explained that 
there was no income because the business always operated at a 
loss.  A field examination report submitted in June 1982 
concluded that, although it was impossible to determine when 
the veteran commenced his business, it was evident from the 
investigation that he had been involved in businesses of 
substantial magnitude in violation of unemployability 
benefits awarded from 1974.  

In a January 1983 rating decision, the RO reduced the 
disability rating for depressive neurosis to zero percent 
(noncompensable) effective April 1, 1983, on the basis of 
medical findings stating that no mental disorder existed.  In 
September 1983, it received a response to its request for an 
advisory opinion from the Director of VA's Compensation and 
Pension Service.  The opinion stated that the veteran could 
not be considered unemployable due to his service-connected 
psychiatric disorder.  It recommended termination of the TDIU 
award from its effective date.  In an October 1983 rating 
decision, the RO terminated the TDIU award effective from 
January 14, 1974.  Thus, a 70 percent schedular rating was in 
effect from January 14, 1974 and a noncompensable rating was 
in effect from April 1, 1983.  

An administrative decision dated in June 1984 concluded that 
the veteran knew that he was receiving additional 
compensation benefits on the basis of TDIU and that he 
willfully provided fraudulent information with respect to 
employment.  In July 1984, VA notified the veteran that the 
amendment of payments effective from January 14, 1974 through 
March 31, 1983 resulted in an overpayment in compensation in 
the amount of $57,069.83.   

In December 1984, the matter was referred to the VA 
Washington Regional Office of Investigations as a possible 
fraud case.  Documents in the claims folder indicated that 
the veteran was indicted in Federal court of knowingly, 
willfully and unlawfully making a false statement regarding 
his employment status with respect to VA benefits.  The 
indictment was subsequently dismissed without prejudice in 
October 1989 on the government's motion following agreement 
between the parties to participate in a pretrial diversion 
program.  A March 1995 statement from the VA Office of the 
Inspector General indicated that it had been advised that 
prosecution of the fraud case against the veteran had been 
dismissed due to his age and health.  

A paid-and-due audit conducted in August 1995 showed a 
remaining balance on the overpayment in the amount of 
$4,358.17.  In August 1995, the RO received the veteran's 
request for waiver of collection of the overpayment.  In a 
May 1996 decision, the Committee denied the claim, 
determining that waiver of recovery of the debt was precluded 
due to misrepresentation by the veteran.  It considered the 
total debt amount of $57,069.83.  The veteran timely appealed 
that decision.  

Subsequent rating actions dated in September 1994, May 1995, 
and April 1997 increased the veteran's disability rating for 
depressive neurosis.  Ultimately, the disability was 
evaluated as follows: 70 percent from January 14, 1974; 100 
percent from September 9, 1980; and 50 percent from April 1, 
1983.  Pursuant to the Board's remand, the RO conducted a 
paid-and-due audit in September 2003.  It calculated a 
revised overpayment in the amount of $35,762.17.   

Analysis

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.962 (2003).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the veteran and the 
Government.  In making this determination, consideration is 
given to the following elements, which are not intended to be 
all-inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  
(2) Undue Hardship.  Whether collection would deprive the 
debtor or family of basic necessities.  (3)  Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended.  (4)  
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.  (5)  Changing position to 
one's detriment.  Reliance on VA benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

Work product in the claims folder shows that the original 
calculated amount of the overpayment, $57,069.83, appears to 
have been collected in full.  However, in accordance with 
Franklin v. Brown, 5 Vet. App. 190, 193 (1993), the Board 
will consider waiver of the entire overpayment.  See 
38 C.F.R. § 1.967 (if waiver is granted for debt that has 
been collected, the waived amount will be refunded).

In this case, the Board finds that the overpayment in 
question was created by the veteran's conscious and willful 
misrepresentation of material facts.  First, the Board finds 
that the veteran was on notice that he was receiving 
additional benefits in the form of the TDIU award.  Both the 
original award letter dated in February 1976 and a subsequent 
award letter dated in January 1981 specifically advised the 
veteran that he was receiving or had been receiving 
compensation at the 100 percent rate based on individual 
unemployability.  See 38 C.F.R. § 4.16 (a total disability 
rating for compensation purposes may be assigned the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities).  Second, at all 
times prior to the notification of the overpayment, the 
veteran related that he had no employment from others and no 
self-employment.  In particular, he denied any employment in 
March 1974 and December 1981 Income-Net Worth and Employment 
Statements and in January 1977, January 1978, December 1978, 
and January 1980 Employment Questionnaires.  However, 
evidence obtained from the Internal Revenue Service and from 
the RO's own June 1982 field investigation report confirmed 
his employability.  Considering the evidence of record, the 
Board concludes that the veteran's failure to report his 
self-employment constitutes misrepresentation of facts 
material to the determination of continued entitlement to 
TDIU.       

Despite evidence to the contrary, the veteran has continued 
to argue that he was in fact unemployable from January 14, 
1974.  As discussed above, this argument was considered and 
rejected by the Board in a May 1987 decision in an appeal on 
the issue of entitlement to restoration of the TDIU award 
from January 14, 1974.  The Board finds no new evidence, 
argument, or other basis to revisit the issue now.  The 
veteran has also asserted that his actions were not 
fraudulent, citing as support the dismissal of the criminal 
charges against him.  However, as shown by documents in the 
claims folder, the indictment was dismissed without prejudice 
based on the veteran's participation in a pretrial diversion 
program, as well as his age and health, rather than on a lack 
of evidence to support the criminal charge.

Because the Board finds that the veteran's actions constitute 
willful misrepresentation of material facts, waiver of 
recovery of overpayment is precluded by law and regulation.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).  The 
appeal is denied.  However, to the extent the September 2003 
paid-and-due audit shows a total overpayment amount that is 
less than the original debt calculated and collected, the RO 
should take steps to issue the veteran a refund.  
   

ORDER

Waiver of recovery of overpayment of VA disability 
compensation benefits in the original calculated amount of 
$57,069.83, and the revised calculated amount of $35,762.17, 
is denied.


	
	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



